Case 4:17-cv-02818 Document 38-31 Filed on 01/16/19 in TXSD Page 1 of 27




 EXHIBIT O-1




                                                         APPENDIX 0225
Case 4:17-cv-02818 Document 38-31 Filed on 01/16/19 in TXSD Page 2 of 27




                          CONFIDENTIAL                     TRAN 1438
                                                         APPENDIX 0226
Case 4:17-cv-02818 Document 38-31 Filed on 01/16/19 in TXSD Page 3 of 27




                          CONFIDENTIAL                     TRAN 1439
                                                         APPENDIX 0227
Case 4:17-cv-02818 Document 38-31 Filed on 01/16/19 in TXSD Page 4 of 27




                          CONFIDENTIAL                     TRAN 1440
                                                         APPENDIX 0228
Case 4:17-cv-02818 Document 38-31 Filed on 01/16/19 in TXSD Page 5 of 27




                          CONFIDENTIAL                     TRAN 1441
                                                         APPENDIX 0229
Case 4:17-cv-02818 Document 38-31 Filed on 01/16/19 in TXSD Page 6 of 27




                          CONFIDENTIAL                     TRAN 1442
                                                         APPENDIX 0230
Case 4:17-cv-02818 Document 38-31 Filed on 01/16/19 in TXSD Page 7 of 27




                                                         APPENDIX 0231
Case 4:17-cv-02818 Document 38-31 Filed on 01/16/19 in TXSD Page 8 of 27




                                                         APPENDIX 0232
Case 4:17-cv-02818 Document 38-31 Filed on 01/16/19 in TXSD Page 9 of 27




                                                         APPENDIX 0233
Case 4:17-cv-02818 Document 38-31 Filed on 01/16/19 in TXSD Page 10 of 27




                          CONFIDENTIAL                     TRAN 1446
                                                         APPENDIX 0234
Case 4:17-cv-02818 Document 38-31 Filed on 01/16/19 in TXSD Page 11 of 27




                                                         APPENDIX 0235
Case 4:17-cv-02818 Document 38-31 Filed on 01/16/19 in TXSD Page 12 of 27




                          CONFIDENTIAL                     TRAN 1448
                                                         APPENDIX 0236
Case 4:17-cv-02818 Document 38-31 Filed on 01/16/19 in TXSD Page 13 of 27




                                                         APPENDIX 0237
Case 4:17-cv-02818 Document 38-31 Filed on 01/16/19 in TXSD Page 14 of 27




                                                         APPENDIX 0238
Case 4:17-cv-02818 Document 38-31 Filed on 01/16/19 in TXSD Page 15 of 27




                                                         APPENDIX 0239
Case 4:17-cv-02818 Document 38-31 Filed on 01/16/19 in TXSD Page 16 of 27




                                                         APPENDIX 0240
Case 4:17-cv-02818 Document 38-31 Filed on 01/16/19 in TXSD Page 17 of 27




                          CONFIDENTIAL                     TRAN 1453
                                                         APPENDIX 0241
Case 4:17-cv-02818 Document 38-31 Filed on 01/16/19 in TXSD Page 18 of 27




                          CONFIDENTIAL                     TRAN 1454
                                                         APPENDIX 0242
Case 4:17-cv-02818 Document 38-31 Filed on 01/16/19 in TXSD Page 19 of 27




                                                         APPENDIX 0243
Case 4:17-cv-02818 Document 38-31 Filed on 01/16/19 in TXSD Page 20 of 27




                          CONFIDENTIAL                     TRAN 1456
                                                         APPENDIX 0244
Case 4:17-cv-02818 Document 38-31 Filed on 01/16/19 in TXSD Page 21 of 27




                                                         APPENDIX 0245
Case 4:17-cv-02818 Document 38-31 Filed on 01/16/19 in TXSD Page 22 of 27




                          CONFIDENTIAL                     TRAN 1458
                                                         APPENDIX 0246
Case 4:17-cv-02818 Document 38-31 Filed on 01/16/19 in TXSD Page 23 of 27




                          CONFIDENTIAL                     TRAN 1459
                                                         APPENDIX 0247
Case 4:17-cv-02818 Document 38-31 Filed on 01/16/19 in TXSD Page 24 of 27




                          CONFIDENTIAL                     TRAN 1460
                                                         APPENDIX 0248
Case 4:17-cv-02818 Document 38-31 Filed on 01/16/19 in TXSD Page 25 of 27




                          CONFIDENTIAL                     TRAN 1461
                                                         APPENDIX 0249
Case 4:17-cv-02818 Document 38-31 Filed on 01/16/19 in TXSD Page 26 of 27




                          CONFIDENTIAL                     TRAN 1462
                                                         APPENDIX 0250
Case 4:17-cv-02818 Document 38-31 Filed on 01/16/19 in TXSD Page 27 of 27




                          CONFIDENTIAL                     TRAN 1463
                                                         APPENDIX 0251
